DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1-12, in the reply filed on 29 March 2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Objections
Applicant is advised that should Claim 6 be found allowable, Claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 each recite the limitation "the collimator assembly" in Claims 1 and 7, respectively. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 depend from Claim 2 and fail to remedy the indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0336716 to Adachi et al. (hereinafter “US1”).
Regarding Claim 1, US1 describes a method (see Figs 1A-11) comprising: using lithography (see [0079]) to form a first contact pad (13) on a backplane (11) and a second contact pad on the backplane; bonding a die (12) to contact pad, wherein the die comprises a plurality of light emitting diodes (see [0059]); forming a first feature (15/15x) on the second contact pad; and aligning a plurality of lenses (22) on an assembly with the die by coupling a second feature (25) on the assembly with the first feature on the second contact pad. US1 does not describe the method producing multiple first contact pads, second contact pads, dies, first features, or second features. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form multiples of the devices (1) described by US1 on the backplane, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would have been to create a dense package of laser devices.
Regarding Claim 5, US1 describes each of the plurality of lens as a collimating lens (see [0064])
Regarding Claims 6 and 12, US1 describes the first contact pad and the second contact pad as formed simultaneously (see [0079]).
Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,179,609 to Blonder et al. (hereinafter “US2”).
Regarding Claim 7, US2 describes a method comprising: forming a plurality of contact pads (24/240) on a backplane (12/120) and a plurality of openings (20/200) in the backplane (see Fig 9); bonding a plurality of dies (14/140) to the plurality of contact pads, wherein each of the plurality of dies comprises a plurality of light emitting diodes (see Col 3 Lns 10-25 and Col 5 Ln 65-Col6 Ln 20); and aligning a plurality of lenses (50) on an assembly (30/300) with the plurality of dies by coupling a plurality of features (40/46/400) on the assembly with the plurality of openings in the backplane. US2 does not specifically describe the use of lithographs to form the contact pads. US2 does describe that the contact pads may be “a deposited layer of conductive material” (see Col 3 Lns 30-35). Lithography is a well-known method for depositing a layer of conductive material to form a contact pad in an opto-electric device. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use lithography to form the plurality of contact pads of US2. The motivation for doing so would have been to make use of a known technique to improve similar devices in the same way.
Regarding Claim 9, US2 does not specifically describe the plurality of openings as extending through a redistribution layer of the backplane. However, redistribution layers are well-known to be formed on a surface of a backplanes to facilitate the routing of control and processing signals. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form such a redistribution layer on surface of the backplane of US2. In such an obvious configuration in view of US2, the openings (20/200) would be formed through the obvious redistribution layer.
Regarding Claim 11, US2 does no specifically describe the lenses as collimating lenses. US2 describes that, “[l]ens 50 is utilized to improve the coupling efficiency between optical device 14 and optical fiber 32.” Further, US2 shows the lenses (50) to be ball lenses (see Fig 1). Ball lenses are well-known to act as collimating lenses. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lenses of US2 as collimating lenses.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 describes the backplane further comprising a metal sidewall for each of the plurality of openings.
This limitation represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/            Primary Examiner, Art Unit 2874